On petition for rehearing it is suggested that this Court overlooked and failed to consider Section 122 of the Charter of the City of Jacksonville as being the controlling statute and that the common law of England is not applicable. The thought or idea intended to be conveyed by statements in the original opinion was that there does not exist a statute, general in its application, in force in Florida that controls the point in issue.
The fact that no Florida statute of general application existed in Florida made it necessary for this Court to resort to the rules of common law as a guide in the construction *Page 225 
and interpretation of Section 122, supra, of the Charter of the City of Jacksonville.
Careful consideration has been given each ground appearing in the petition for rehearing. The same is hereby denied.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.